In a proceeding pursuant to article 5 of the Family Court Act, the appeal is from an order of protection of the Family Court, Kings County, dated December 5, 1975, which required appellant "to vacate marital premises and permit [petitioner] and children to reside therein.” Order modified by deleting therefrom the words "marital premises” and by substituting therefor the words "the commonly owned residen*1019tial premises.” As so modified, order affirmed, without costs or disbursements (see Family Ct. Act, §§ 551, 511, 413, 416). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.